Citation Nr: 1546725	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2015 the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  The transcript of the hearing has been associated with the claims file.

At the May 2015 hearing the Veteran raised claims of entitlement to service connection for disabilities manifested by balance and speech impairments.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from VA.  However, VA treatment records dated since May 2013 have not been obtained and associated with the claims file.  As such, on remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since May 2013.  38 C.F.R. § 3.159 (2015).

The most recent VA examination evaluating the Veteran's bilateral hearing loss was performed in May 2013.  Subsequent to this examination, at the hearing before the undersigned in May 2015, the Veteran reported that his bilateral hearing loss was worse since the prior examination.  As the Veteran has reported that his hearing loss disability has become more severe since his prior VA medical examination, the Board will remand for a contemporaneous VA examination regarding the severity of the Veteran's bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since May 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All indicated testing should be conducted and the examiner should comment as to the functional impact of bilateral hearing loss on the Veteran's daily activities.

3.  Then review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

